Case: 14-10012      Document: 00513057842         Page: 1    Date Filed: 05/28/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10012
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 28, 2015
ISRAEL GARCIA, JR.; MELISSA R. GARCIA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiffs-Appellants

v.

PRIMARY FINANCIAL SERVICES; MARGARET MORRISSEY; CHRIS
GILBERT; DUSTIN T. DUDLEY, Attorney at Law,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:11-CV-3171


Before JONES, BENAVIDES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Israel Garcia, Jr., and Melissa R. Garcia appeal the summary judgment
dismissing their third amended complaint that urged claims against Primary
Financial Services, Margaret Morrissey, Chris Gilbert, and Dustin T. Dudley
under the Federal Debt Collection Practices Act, the Texas Debt Collection
Practices Act, and the Texas Deceptive Trade Practices Act. See 15 U.S.C.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10012     Document: 00513057842     Page: 2   Date Filed: 05/28/2015


                                  No. 14-10012

§§ 1692-1692p; TEX. FIN. CODE ANN. §§ 392.001-392.404; TEX. BUS. & COM.
CODE ANN. §§ 17.41-17.50. We affirm.
       The Garcias alleged that the debt that is the focus of the third amended
complaint had arisen “from a transaction in which the money, property,
insurance or services that are the subject of the transaction were incurred
primarily for personal, family, or household purposes.”        We have decided
previously that “the third amended complaint lacked any facts to suggest that
the Garcias’ debt was incurred through a consumer transaction.” Garcia v.
Jenkins Babb, L.L.P., 569 F. App’x 274, 276 (5th Cir. 2014); see 5TH CIR.
R. 47.5.4. We concluded that “the third amended complaint’s recitation of a
key [statutory] phrase, without any accompanying factual content,” was
merely a “threadbare recital of a cause of action.” Garcia, 569 F. App’x at 276
(internal quotation marks and citation omitted); see § 1692a(5). Further, we
concluded that the Garcias’ state-law allegations, too, were conclusory. Garcia,
569 F. App’x. at 276-77. We will not reexamine those issues. See Arizona v.
California, 460 U.S. 605, 618-19 (1983); Loumar, Inc. v. Smith, 698 F.2d 759,
762 (5th Cir. 1983). We review all other issues in this case de novo. See Morris
v. Equifax Info. Servs., LLC, 457 F.3d 460, 464 (5th Cir. 2006).
       In opposing summary judgment, the Garcias have presented nothing
new.    Their opposition is based only on a repetition of the third party
complaint’s threadbare recitals and conclusory allegation that the debt in
question was incurred primarily for personal, family, or household purposes.
That is insufficient. See Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 884 (1990);
Clark v. America’s Favorite Chicken Co., 110 F.3d 295, 297 (5th Cir. 1997).
       Because the Garcias sought no relief under Federal Rule of Civil
Procedure 56(d), their argument concerning discovery is unavailing. See Raby
v. Livingston, 600 F.3d 552, 561 (5th Cir. 2010); Washington v. Allstate Ins.



                                        2
    Case: 14-10012   Document: 00513057842     Page: 3   Date Filed: 05/28/2015


                                No. 14-10012

Co., 901 F.2d 1281, 1285 (5th Cir. 1990). Also, given that judgment is proper
as a matter of law under Rule 56(a) without regard to the business records and
affidavit submitted with the summary judgment motion, all arguments
concerning those matters are moot.
      AFFIRMED.




                                      3